DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 3/22/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0085692).
Consider claim 1, Lee et al. disclose (e.g. figures 1 and 5) an image processing method comprising: 

reading a header (header 120 includes depth data) included at a predetermined location in the input image data; and
generating hologram data configured to display a hologram image by performing a Fourier calculation and pixel encoding on the input image data based on at least one parameter recorded in the header (process of processing hologram data hologram fringe data may be computed by applying diffraction transform algorithms to the model data of the 3D object.  The algorithm may include a Fourier Integral transform algorithm),
wherein the at least one parameter recorded in the header comprises at least one of depth information, scale information, and gamma information (depth information can be included in the header information) [0030-0036].
Consider claim 2, Lee et al. disclose (e.g. figures 1 and 5) an image processing method, wherein the header further comprises an identification code (stored parameter), and wherein the reading of the header comprises:
reading the identification code (i.e. reconstruction) in the header;
determining whether the identification code recorded in the header is equal to a predetermined identification code (comparing a reconstructed image of the optical hologram to a reconstructed image of a numerical hologram); and
storing the at least one parameter recorded in the header in a memory when the identification code recorded in the header is equal to the predetermined identification code or storing a predetermined default parameter in the memory when the identification code recorded in the header is not equal to the 
Consider claim 3, Lee et al. disclose (e.g. figures 1 and 5) an image processing method, wherein the input image data comprises color image data and depth image data, and wherein the header is included in a data region of the color image data, a data region of the depth image data, an unused region of the color image data, or an unused region of the depth image data (see table 1, data comprises color image (wavelength) data and depth image data) [0030-0036].
Consider claim 10, Lee et al. disclose (e.g. figures 1 and 5) an image processing method, wherein the input image data comprises a plurality of frames respectively comprising a header, and wherein parameters recorded in headers of the plurality of frames are different from each other (More than one frame or image can be encoded. Each frame or image would include its own header information and parameters recorded therein) [0030-0036].
Consider claim 11, Lee et al. disclose (e.g. figures 1 and 5) a non-transitory computer-readable recording medium having recorded thereon a computer program which, on a computer, performs the image processing method of claim 1 (the parameter is stored via the processor/computer) [0064].
Consider claim 12, Lee et al. disclose (e.g. figures 1 and 5) an image processing apparatus comprising:
a processor configured to read a header (computer/processor) included at a predetermined location in input image data and generate hologram data configured to display a hologram image by performing a Fourier calculation and pixel encoding based 
a memory (the computer includes a memory) [0064],
wherein the at least one parameter recorded in the header comprises at least one of depth information, scale information, and gamma information (depth information can be included in the header information) [0030-0036].
Consider claim 13, Lee et al. disclose (e.g. figures 1 and 5) an image processing apparatus, wherein the header comprises an identification code (stored parameter), and wherein the processor is further configured to determine whether the identification code recorded in the header is equal to a predetermined identification code (comparing a reconstructed image of the optical hologram to a reconstructed image of a numerical hologram), and store the at least one parameter recorded in the header in a memory when the identification code recorded in the header is equal to the predetermined identification code or store a predetermined default parameter in the memory when the identification code recorded in the header is not equal to the predetermined identification code (the parameter is stored via the processor/computer) [0064].
Consider claim 21, Lee et al. disclose (e.g. figures 1 and 5) an image processing method comprising: 
receiving input image data (110, hologram fringe data) comprising a header (120, header); 

generating hologram data configured to display a hologram image by performing a Fourier transformation and pixel encoding on the input image data based on at least one parameter included in the header (process of processing hologram data hologram fringe data may be computed by applying diffraction transform algorithms to the model data of the 3D object.  The algorithm may include a Fourier Integral transform algorithm),
wherein the at least one parameter comprises at least one of depth information, scale information, and gamma information (depth information can be included in the header information) [0030-0036], and
wherein the reading of the header comprises determining whether the identification code included in the header is equal to a predetermined identification code (comparing a reconstructed image of the optical hologram to a reconstructed image of a numerical hologram), and generating the hologram image based on the at least one parameter when the identification code is equal to the predetermined identification code, and generating the hologram image based on a predetermined default parameter included in a memory when the identification code is not equal to the predetermined identification code (an iterative process is utilized to re-compute the hologram fringe data in accordance with an object quality assessment) [0050-0055].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 14-17, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0085692) in view of Kim et al. (US 2017/0091916).
Consider claim 4, Lee does not explicitly disclose an image processing method, wherein the generating the hologram data comprises: performing a first Fourier calculation based on a distance between the observer’s pupil and a retina; performing a focus term calculation and a depth addition using the depth information; and performing a second Fourier calculation based on a distance between a display panel configured to display the hologram image and an observer’s pupil.  Lee and Kim are related as holographic reconstruction methods.  Kim et al. disclose an image processing method, wherein the generating the hologram data comprises: performing a first Fourier calculation based on a distance between the observer’s pupil and a retina (first FFT, coordinates of a retina with respect to image data); performing a focus term calculation and a depth addition using the depth information (light concentration effect correction term); and performing a second Fourier calculation based on a distance between a display panel configured to display the hologram image and an observer’s pupil (second 
Consider claim 5, the modified Lee reference discloses an image processing method, wherein the depth information comprises location information of a plurality of depth layers of the hologram image (the header information can include the parameter of the hologram file depth) [0030-0036].
Consider claim 6, the modified Lee reference discloses an image processing method, wherein the depth information comprises values of a plurality of focus terms corresponding to a location of a plurality of depth layers of the hologram image (i.e. the concentration effect) [0023, 0057-0058 of Kim et al.].
Consider claim 7, the modified Lee reference discloses an image processing method, wherein a plurality of combinations of focus terms corresponding to a plurality of location combinations with respect to the plurality of depth layers are predefined, and wherein the depth information corresponds to any one of the plurality of combinations of the focus terms (the second FFT calculator forms a reference table by calculating the light concentration effect correction term with respect to a single period of period variable values that periodically change the light concentration effect correction term, calculates the period variable value at the coordinates of the pupil of the user corresponding to the first FFT calculation, and 
Consider claim 14, Lee et al. does not explicitly disclose an image processing apparatus, wherein the processor is further configured to: perform a first Fourier calculation based on a distance between the observer’s pupil and a retina; perform a focus term calculation and a depth addition based on the depth information; and perform a second Fourier calculation based on a distance between a display panel configured to display the hologram image and an observer’s pupil.  Lee and Kim are related as holographic reconstruction methods.  Kim et al. disclose an image processing apparatus, wherein the processor is further configured to: perform a first Fourier calculation based on a distance between the observer’s pupil and a retina (first FFT, coordinates of a retina with respect to image data); perform a focus term calculation and a depth addition using the depth information (light concentration effect correction term); and perform a second Fourier calculation based on a distance between a display panel configured to display the hologram image and an observer’s pupil (second relates to the coordinates of pupils with respect to the second intermediate data) [0057-0059].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Lee, to include the image processing apparatus details, as taught by Kim et al., in order to utilize a correction that improves image quality of the image data.
Consider claim 15, the modified Lee reference discloses an image processing apparatus, wherein the depth information comprises location information of a plurality of 
Consider claim 16, the modified Lee reference discloses an image processing apparatus, wherein the depth information comprises values of a plurality of focus terms each corresponding to a location of a plurality of depth layers of the hologram image (i.e. the concentration effect) [0023, 0057-0058 of Kim et al.].
Consider claim 17, the modified Lee reference discloses an image processing apparatus, wherein a plurality of combinations of focus terms corresponding to a plurality of location combinations with respect to the plurality of depth layers are predefined, and wherein the depth information corresponds to any one of the plurality of combinations of the focus terms (the second FFT calculator forms a reference table by calculating the light concentration effect correction term with respect to a single period of period variable values that periodically change the light concentration effect correction term, calculates the period variable value at the coordinates of the pupil of the user corresponding to the first FFT calculation, and invokes the light concentration 
effect correction term value corresponding to the period variable value calculated at the pupil of the user) [0023 of Kim et al.].
Consider claim 22, Lee does not explicitly disclose an image processing method, wherein the generating the hologram data comprises: performing a first Fast Fourier Transformation (FFT); performing a focus term calculation and a depth addition using the depth information; and performing a second FFT.  Lee and Kim are related as holographic reconstruction methods.  Kim et al. disclose an image processing method, wherein the generating the hologram data comprises: performing a first Fourier 
Consider claim 23, the modified Lee reference discloses an image processing method, wherein the depth information comprises location information of a plurality of depth layers of the hologram image (the header information can include the parameter of the hologram file depth) [0030-0036].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0085692) in view of Baba et al. (2002/0159108).
Consider claim 20, Lee et al. disclose (e.g. figures 1 and 5) an image processing apparatus further comprising:  wherein the apparatus is further configured to insert a header having a predetermined parameter value for a mode selected by a user into the image data or automatically determine a parameter value and insert the header having the determined parameter value into the image data (the header value can be automatically determined based on the table information) [0030-0036].
.
Allowable Subject Matter
Claims 8-9, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872